
	

115 S1929 IS: Empower Act of 2017
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1929
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the system of public financing for
			 Presidential elections, and for other purposes.

	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Empower Act of 2017.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Primary elections Sec. 1001. Increase in and modifications to matching payments. Sec. 1002. Eligibility requirements for matching payments. Sec. 1003. Repeal of expenditure limitations. Sec. 1004. Period of availability of matching payments. Sec. 1005. Examination and audits of matchable contributions. Sec. 1006. Modification to limitation on contributions for Presidential primary candidates. TITLE II—General elections Sec. 2001. Modification of eligibility requirements for public financing. Sec. 2002. Repeal of expenditure limitations and use of qualified campaign contributions. Sec. 2003. Matching payments and other modifications to payment amounts. Sec. 2004. Increase in limit on coordinated party expenditures. Sec. 2005. Establishment of uniform date for release of payments. Sec. 2006. Amounts in Presidential Election Campaign Fund. Sec. 2007. Use of general election payments for general election legal and accounting compliance. TITLE III—Other Campaign Finance Reforms Sec. 3001. Regulations with respect to best efforts for identifying persons making contributions. Sec. 3002. Rules relating to joint fundraising committees. Sec. 3003. Disclosure of bundled contributions to Presidential campaigns; increase in threshold for bundled contributions by lobbyists. Sec. 3004. Repeal of special contribution limits for contributions to national parties for certain purposes. Sec. 3005. Judicial review of actions related to campaign finance laws. Sec. 3006. Treatment of internet communications made by political committees as public communications. Sec. 3007. Application of limitations on contributions to political committees making only independent expenditures.  IPrimary elections 1001.Increase in and modifications to matching payments (a)Increase and modification (1)In generalThe first sentence of section 9034(a) of the Internal Revenue Code of 1986 is amended—
 (A)by striking an amount equal to the amount of each contribution and inserting an amount equal to 600 percent of the amount of each matchable contribution (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200); and
 (B)by striking authorized committees and all that follows through $250 and inserting authorized committees. (2)Matchable contributionsSection 9034 of such Code is amended—
 (A)by striking the last sentence of subsection (a); and (B)by inserting after subsection (b) the following new subsection:
							
 (c)Matchable contribution definedFor purposes of this section and section 9033(b)— (1)Matchable contributionThe term matchable contribution means, with respect to the nomination for election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that—
 (A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election,
 (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A), and
 (C)such contribution was not— (i)forwarded from the contributor by any person other than an individual, or
 (ii)received by the candidate or committee from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person.
 (2)ContributionFor purposes of this subsection, the term contribution means a gift of money made by a written instrument which identifies the individual making the contribution by full name and mailing address, but does not include a subscription, loan, advance, or deposit of money, or anything of value or anything described in subparagraph (B), (C), or (D) of section 9032(4)..
						(3)Conforming amendments
 (A)Section 9032(4) of such Code is amended by striking section 9034(a) and inserting section 9034. (B)Section 9033(b)(3) of such Code is amended by striking matching contributions and inserting matchable contributions.
						(b)Modification of payment limitation
 (1)In generalSection 9034(b) of such Code is amended— (A)by striking Every and inserting the following:
							
 (1)In generalEvery; (2)by striking shall not exceed and all that follows and inserting shall not exceed $300,000,000.; and
 (3)by adding at the end the following new paragraph:  (3)Inflation adjustment (A)In generalIn the case of any applicable period beginning after 2019, the dollar amount in paragraph (1) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (B) thereof.
 (B)Applicable periodFor purposes of this paragraph, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election.
 (C)RoundingIf any amount as adjusted under subparagraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
					1002.Eligibility requirements for matching payments
 (a)Amount of aggregate contributions per State; disregarding of amounts contributed in excess of $200Section 9033(b)(3) of the Internal Revenue Code of 1986 is amended— (1)by striking $5,000 and inserting $25,000; and
 (2)by striking 20 States and inserting the following: 20 States (disregarding any amount of contributions from any such resident to the extent that the total of the amounts contributed by such resident for the election exceeds $200).
					(b)Contribution limit
 (1)In generalParagraph (4) of section 9033(b) of such Code is amended to read as follows:  (4)the candidate and the authorized committees of the candidate will not accept aggregate contributions from any person with respect to the nomination for election to the office of President of the United States in excess of $1,000 for the election..
					(2)Conforming amendments
 (A)Section 9033(b) of such Code is amended by adding at the end the following new flush sentence:  For purposes of paragraph (4), the term contribution has the meaning given such term in section 301(8) of the Federal Election Campaign Act of 1971.. (B)Section 9032(4) of such Code, as amended by section 1001(a)(3)(A) is amended by inserting or 9033(b) after 9034.
 (c)Ban on acceptance of bundled contributionsSection 9033(b) of such Code, as amended by subsection (b), is amended— (1)by striking and at the end of paragraph (3);
 (2)by striking the period at the end of paragraph (4) and inserting , and; and (3)by adding at the end the following new paragraph:
						
 (5)the candidate and the authorized committee of the candidate will not accept any bundled contribution (as defined in section 304(i)(8) of the Federal Election Campaign Act of 1971) forwarded by or credited to a person described in section 304(i)(7) of such Act..
 (d)Participation in system for payments for general electionSection 9033(b) of such Code, as amended by subsection (c), is amended— (1)by striking and at the end of paragraph (4);
 (2)by striking the period at the end of paragraph (5) and inserting , and; and (3)by adding at the end the following new paragraph:
						
 (6)if the candidate is nominated by a political party for election to the office of President, the candidate will apply for and accept payments with respect to the general election for such office in accordance with chapter 95..
					1003.Repeal of expenditure limitations
 (a)In generalSubsection (a) of section 9035 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)Personal expenditure limitationNo candidate shall knowingly make expenditures from his personal funds, or the personal funds of his immediate family, in connection with his campaign for nomination for election to the office of President in excess of, in the aggregate, $50,000..
 (b)Conforming amendmentParagraph (1) of section 9033(b) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (1)the candidate will comply with the personal expenditure limitation under section 9035,. 1004.Period of availability of matching paymentsSection 9032(6) of the Internal Revenue Code of 1986 is amended by striking the beginning of the calendar year in which a general election for the office of President of the United States will be held and inserting the date that is 6 months prior to the date of the earliest State primary election.
 1005.Examination and audits of matchable contributionsSection 9038(a) of the Internal Revenue Code of 1986 is amended by inserting and matchable contributions accepted by after qualified campaign expenses of. 1006.Modification to limitation on contributions for Presidential primary candidatesSection 315(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(6)) is amended by striking calendar year and inserting four-year election cycle.
			IIGeneral elections
 2001.Modification of eligibility requirements for public financingSubsection (a) of section 9003 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a political party in a presidential election shall meet the following requirements:
 (1)Participation in primary payment systemThe candidate for President received payments under chapter 96 for the campaign for nomination for election to be President.
 (2)Agreements with CommissionThe candidates, in writing— (A)agree to obtain and furnish to the Commission such evidence as it may request of the qualified campaign expenses of such candidates,
 (B)agree to keep and furnish to the Commission such records, books, and other information as it may request, and
 (C)agree to an audit and examination by the Commission under section 9007 and to pay any amounts required to be paid under such section.
 (3)Ban on bundled contributionsThe candidates certify to the Commission, under penalty of perjury and within such time prior to the day of the presidential election as the Commission shall prescribe by rules or regulations, that the candidates and the authorized committees of such candidates will not accept any bundled contribution (as defined in section 304(i)(8) of the Federal Election Campaign Act of 1971) forwarded by or credited to a person described in section 304(i)(7) of such Act..
			2002.Repeal of expenditure limitations and use of qualified campaign contributions
				(a)Use of qualified campaign contributions without expenditure limits; application of same
 requirements for major, minor, and new partiesSection 9003 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (c) and inserting the following:
					
						(b)Use of Qualified Campaign Contributions To Defray Expenses
 (1)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a party in a presidential election shall certify to the Commission, under penalty of perjury, that—
 (A)such candidates and their authorized committees have not and will not accept any contributions to defray qualified campaign expenses other than—
 (i)qualified campaign contributions, and (ii)contributions to the extent necessary to make up any deficiency payments received out of the fund on account of the application of section 9006(c), and
 (B)such candidates and their authorized committees have not and will not accept any contribution to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11).
 (2)Timing of certificationThe candidate shall make the certification required under this subsection at the same time the candidate makes the certification required under subsection (a)(3)..
 (b)Definition of qualified campaign contributionSection 9002 of such Code is amended by adding at the end the following new paragraph:  (13)Qualified campaign contributionThe term qualified campaign contribution means, with respect to any election for the office of President of the United States, a contribution from an individual to a candidate or an authorized committee of a candidate which—
 (A)does not exceed $1,000 for the election, and (B)with respect to which the candidate has certified in writing that—
 (i)the individual making such contribution has not made aggregate contributions (including such qualified contribution) to such candidate and the authorized committees of such candidate in excess of the amount described in subparagraph (A), and
 (ii)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such qualified contribution) aggregating more than the amount described in subparagraph (A) with respect to such election..
				(c)Conforming amendments
					(1)Repeal of expenditure limits
 (A)In generalSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by striking subsection (b).
 (B)Conforming amendmentsSection 315(c) of such Act (52 U.S.C. 30116(c)) is amended— (i)in paragraph (1)(B)(i), by striking , (b); and
 (ii)in paragraph (2)(B)(i), by striking subsections (b) and (d) and inserting subsection (d). (2)Repeal of repayment requirement (A)In generalSection 9007(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively.
 (B)Conforming amendmentParagraph (2) of section 9007(b) of such Code, as redesignated by subparagraph (A), is amended— (i)by striking a major party and inserting a party;
 (ii)by inserting qualified contributions and after contributions (other than; and (iii)by striking (other than qualified campaign expenses with respect to which payment is required under paragraph (2)).
							(3)Criminal penalties
 (A)Repeal of penalty for excess expensesSection 9012 of the Internal Revenue Code of 1986 is amended by striking subsection (a). (B)Penalty for acceptance of disallowed contributions; application of same penalty for candidates of major, minor, and new partiesSubsection (b) of section 9012 of such Code is amended to read as follows:
							
								(b)Contributions
 (1)Acceptance of disallowed contributionsIt shall be unlawful for an eligible candidate of a party in a presidential election or any of his authorized committees knowingly and willfully to accept any contribution to defray qualified campaign expenses, except to the extent necessary to make up any deficiency in payments received out of the fund on account of the application of section 9006(c), or to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11).
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, or imprisoned not more than one year, or both. In the case of a violation by an authorized committee, any officer or member of such committee who knowingly and willfully consents to such violation shall be fined not more than $5,000, or imprisoned not more than one year, or both..
						2003.Matching payments and other modifications to payment amounts
				(a)In general
 (1)Amount of payments; application of same amount for candidates of major, minor, and new partiesSubsection (a) of section 9004 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalSubject to the provisions of this chapter, the eligible candidates of a party in a presidential election shall be entitled to equal payment under section 9006 in an amount equal to 600 percent of the amount of each matchable contribution received by such candidate or by the candidate’s authorized committees (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200), except that total amount to which a candidate is entitled under this paragraph shall not exceed $300,000,000..
 (2)Repeal of separate limitations for candidates of minor and new parties; inflation adjustmentSubsection (b) of section 9004 of such Code is amended to read as follows:  (b)Inflation adjustment (1)In generalIn the case of any applicable period beginning after 2019, the $300,000,000 dollar amount in subsection (a) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (B) thereof.
 (2)Applicable periodFor purposes of this subsection, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election.
 (3)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
 (3)Conforming amendmentSection 9005(a) of such Code is amended by adding at the end the following new sentence: The Commission shall make such additional certifications as may be necessary to receive payments under section 9004..
 (b)Matchable contributionSection 9002 of such Code, as amended by section 2002, is amended by adding at the end the following new paragraph:
					
 (14)Matchable contributionThe term matchable contribution means, with respect to the election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that—
 (A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election,
 (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A) with respect to such election, and
 (C)such contribution was not— (i)forwarded from the contributor by any person other than an individual, or
 (ii)received by the candidate or committee from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person..
				2004.Increase in limit on coordinated party expenditures
 (a)In generalSection 315(d)(2) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)(2)) is amended to read as follows:  (2)(A)The national committee of a political party may not make any expenditure in connection with the general election campaign of any candidate for President of the United States who is affiliated with such party which exceeds $100,000,000.
 (B)For purposes of this paragraph— (i)any expenditure made by or on behalf of a national committee of a political party and in connection with a presidential election shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party; and
 (ii)any communication made by or on behalf of such party shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party if any portion of the communication is in connection with such election.
 (C)Any expenditure under this paragraph shall be in addition to any expenditure by a national committee of a political party serving as the principal campaign committee of a candidate for the office of President of the United States..
				(b)Conforming Amendments Relating to Timing of Cost-of-Living Adjustment
 (1)In generalSection 315(c)(1) of such Act (52 U.S.C. 30116(c)(1)), as amended by section 2002(c)(1)(B), is amended—
 (A)in subparagraph (B), by striking (d) and inserting (d)(3); and (B)by inserting at the end the following new subparagraph:
							
 (D)In any calendar year after 2018— (i)the dollar amount in subsection (d)(2) shall be increased by the percent difference determined under subparagraph (A);
 (ii)the amount so increased shall remain in effect for the calendar year; and (iii)if the amount after adjustment under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100..
 (2)Base yearSection 315(c)(2)(B) of such Act (52 U.S.C. 30116(c)(2)(B)), as amended by section 2002(c)(1)(B), is amended—
 (A)in clause (i)— (i)by striking (d) and inserting (d)(3); and
 (ii)by striking and at the end; (B)in clause (ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new clause:  (iii)for purposes of subsection (d)(2), calendar year 2017..
						2005.Establishment of uniform date for release of payments
				(a)Date for payments
 (1)In generalSection 9006(b) of the Internal Revenue Code of 1986 is amended to read as follows:  (b)Payments from the FundIf the Secretary of the Treasury receives a certification from the Commission under section 9005 for payment to the eligible candidates of a political party, the Secretary shall pay to such candidates out of the fund the amount certified by the Commission on the later of—
 (1)the last Friday occurring before the first Monday in September, or (2)24 hours after receiving the certifications for the eligible candidates of all major political parties.
								Amounts paid to any such candidates shall be under the control of such candidates..
 (2)Conforming AmendmentThe first sentence of section 9006(c) of such Code is amended by striking the time of a certification by the Commission under section 9005 for payment and inserting the time of making a payment under subsection (b). (b)Time for certificationSection 9005(a) of the Internal Revenue Code of 1986 is amended by striking 10 days and inserting 24 hours.
				2006.Amounts in Presidential Election Campaign Fund
 (a)Determination of amounts in fundSection 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In making a determination of whether there are insufficient moneys in the fund for purposes of the previous sentence, the Secretary shall take into account in determining the balance of the fund for a presidential election year the Secretary’s best estimate of the amount of moneys which will be deposited into the fund during the year, except that the amount of the estimate may not exceed the average of the annual amounts deposited in the fund during the previous 3 years..
				(b)Special rule for first campaign cycle under this Act
 (1)In generalSection 9006 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
							(d)Special authority To borrow
 (1)In generalNotwithstanding subsection (c), there are authorized to be appropriated to the fund, as repayable advances, such sums as are necessary to carry out the purposes of the fund during the period ending on the first presidential election occurring after the date of the enactment of this subsection.
								(2)Repayment of advances
 (A)In generalAdvances made to the fund shall be repaid, and interest on such advances shall be paid, to the general fund of the Treasury when the Secretary determines that moneys are available for such purposes in the fund.
 (B)Rate of interestInterest on advances made to the fund shall be at a rate determined by the Secretary of the Treasury (as of the close of the calendar month preceding the month in which the advance is made) to be equal to the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the anticipated period during which the advance will be outstanding and shall be compounded annually..
 (2)Effective dateThe amendment made by this subsection shall take effect January 1, 2018. 2007.Use of general election payments for general election legal and accounting complianceSection 9002(11) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: For purposes of subparagraph (A), an expense incurred by a candidate or authorized committee for general election legal and accounting compliance purposes shall be considered to be an expense to further the election of such candidate..
			IIIOther Campaign Finance Reforms
 3001.Regulations with respect to best efforts for identifying persons making contributionsNot later than 6 months after the date of enactment of this Act, the Federal Election Commission shall promulgate regulations with respect to what constitutes best efforts under section 302(i) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(i)) for determining the identification of persons making contributions to political committees, including the identifications of persons making contributions over the internet or by credit card. Such regulations shall include a requirement that in the case of contributions made by a credit card, the political committee shall ensure that the name on the credit card used to make the contribution matches the name of the person making the contribution.
			3002.Rules relating to joint fundraising committees
				(a)Prohibition on joint fundraising committees for candidates
 (1)In generalSection 302(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(e)) is amended by adding at the end the following new paragraph:
						
 (6)No authorized committee of a candidate may establish, participate in, or have any involvement with any joint fundraising committee.. 
 (2)Conforming amendmentSection 302(e)(3)(A) of such Act (52 U.S.C. 30102(e)(3)) is amended— (A)by striking except that and all that follows through the candidate and inserting except that the candidate;
 (B)by striking ; and and inserting a period; and (C)by striking clause (ii).
 (b)Limitation on joint fundraising committees for party committeesSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection:
					
 (j)Participation of party committees in joint fundraising committeesNo committee of a political party may establish, participate in, or have any involvement with any joint fundraising committee other than a joint fundraising committee that consists of the national committee of a political party and one other committee of the political party..
 (c)Effective dateThe amendments made by this section shall take effect on January 1, 2018. 3003.Disclosure of bundled contributions to Presidential campaigns; increase in threshold for bundled contributions by lobbyists (a)In generalParagraphs (1) through (3) of section 304(i) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(i)) are amended to read as follows:
					
						(1)In general
 (A)Disclosure of bundled contributions by lobbyistsEach committee described in paragraph (6) shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person reasonably known by the committee to be a person described in paragraph (7) who provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the covered period, and the aggregate amount of the bundled contributions provided by each such person during the covered period.
 (B)Disclosure of bundled contributions by political committeesEach committee described in paragraph (6) shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name of each political committee (other than a committee of a political party) which provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the covered period, and the aggregate amount of the bundled contributions provided by each such political committee during the covered period.
 (C)Disclosure of bundled contributions to presidential campaignsEach committee which is an authorized committee of a candidate for the office of President or for nomination to such office shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person who provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the election cycle, and the aggregate amount of the bundled contributions provided by each such person during the covered period and such election cycle. Such schedule shall include a separate listing of the name, address, and employer of each person included on such schedule who is reasonably known by the committee to be a person described in paragraph (7), together with the aggregate amount of bundled contributions provided by such person during such period and such cycle.
 (2)Covered periodIn this subsection, a covered period means— (A)with respect to a committee which is an authorized committee of a candidate for the office of President or for nomination to such office—
 (i)the 4-year election cycle ending with the date of the election for the office of the President; and (ii)any reporting period applicable to the committee under this section during which any person provided two or more bundled contributions to the committee; and
 (B)with respect to any other committee— (i)the period beginning January 1 and ending June 30 of each year;
 (ii)the period beginning July 1 and ending December 31 of each year; and (iii)any reporting period applicable to the committee under this section during which any person described in paragraph (7) provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold.
								(3)Applicable threshold
 (A)In generalIn this subsection, the applicable threshold is— (i)$50,000 in the case of a committee which is an authorized committee of a candidate for the office of President or for nomination to such office; and
 (ii)$25,000 in the case of any other committee. In determining whether the amount of bundled contributions provided to a committee by a person exceeds the applicable threshold, there shall be excluded any contribution made to the committee by the person or the person's spouse.(B)IndexingIn any calendar year after 2018, section 315(c)(1)(B) shall apply to each amount applicable under subparagraph (A) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amount applicable under subparagraph (A), the base period shall be 2017.
 (C)Aggregation of contributions from cosponsors of fundraising eventFor purposes of determining the amount of bundled contributions provided by a person to a committee which were received by the person at a fundraising event sponsored by the person, or in response to an invitation to attend a fundraising event sponsored by the person, each person who is a sponsor of the event shall be considered to have provided to the committee the aggregate amount of all bundled contributions which were provided to the committee by all sponsors of the event..
 (b)Conforming amendmentsSection 304(i) of such Act (52 U.S.C. 30104(i)) is amended— (1)in paragraph (5), by striking described in paragraph (7) each place it appears in subparagraphs (C) and (D);
 (2)in paragraph (6), by inserting (other than a candidate for the office of President or for nomination to such office) after candidate; and (3)in paragraph (8)(A)—
 (A)by striking , with respect to a committee described in paragraph (6) and a person described in paragraph (7), and inserting , with respect to a committee described in paragraph (6) or an authorized committee of a candidate for the office of President or for nomination to such office,;
 (B)by striking by the person in clause (i) thereof and inserting by any person; and (C)by striking the person each place it appears in clause (ii) and inserting such person.
 (c)Effective dateThe amendments made by this section shall apply with respect to reports filed under section 304 of the Federal Election Campaign Act of 1971 after January 1, 2018.
				3004.Repeal of special contribution limits for contributions to national parties for certain purposes
 (a)In generalSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)), as amended by section 2101(b) of Division N of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2773), is amended—
 (1)in paragraph (1)(B), by striking , or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year;
 (2)in paragraph (2)(B), by striking , or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year; and
 (3)by striking paragraph (9). (b)Conforming amendmentSection 315(d) of such Act (52 U.S.C. 30116(d)), as amended by section 3002, is amended by striking paragraph (5).
 (c)Effective dateThe amendments made by this section shall apply to contributions made after the date of the enactment of this Act.
 (d)Return of previously contributed amountsNot later than 90 days after the date of the enactment of this Act, each political committee established and maintained by a political party shall distribute all amounts in accounts described in section 315(a)(9) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(9)) to individuals who made contributions to such accounts. The amount distributed to any contributor form any account shall bear the same ratio to the amount of contributions made by such contributor to such account as the balance of such account on the date of the enactment of this Act bears to the total amount of contributions made to such account.
				3005.Judicial review of actions related to campaign finance laws
 (a)In generalTitle IV of the Federal Election Campaign Act of 1971 (52 U.S.C. 30141 et seq.) is amended by inserting after section 406 the following new section:
					
						407.Judicial review
 (a)In generalNotwithstanding section 373(f), if any action is brought for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with respect to any action of the Commission under chapter 95 or 96 of the Internal Revenue Code of 1986, the following rules shall apply:
 (1)The action shall be filed in the United States District Court for the District of Columbia and an appeal from the decision of the district court may be taken to the Court of Appeals for the District of Columbia Circuit.
 (2)In the case of an action relating to declaratory or injunctive relief to challenge the constitutionality of a provision—
 (A)a copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate; and
 (B)it shall be the duty of the United States District Court for the District of Columbia, the Court of Appeals for the District of Columbia, and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.
 (b)Intervention by Members of CongressIn any action in which the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986 is raised, any member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require interveners taking similar positions to file joint papers or to be represented by a single attorney at oral argument.
 (c)Challenge by Members of CongressAny Member of Congress may bring an action, subject to the special rules described in subsection (a), for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986..
				(b)Conforming amendments
					(1)In general
 (A)Section 9011 of the Internal Revenue Code of 1986 is amended to read as follows:  9011.Judicial reviewFor provisions relating to judicial review of certifications, determinations, and actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971..
 (B)Section 9041 of the Internal Revenue Code of 1986 is amended to read as follows:  9041.Judicial reviewFor provisions relating to judicial review of actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971..
 (C)Section 403 of the Bipartisan Campaign Finance Reform Act of 2002 (52 U.S.C. 30110 note) is repealed.
 (c)Effective dateThe amendments made by this section shall apply to actions brought on or after January 1, 2018. 3006.Treatment of internet communications made by political committees as public communicationsParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by adding at the end the following new sentence: Such term shall include communications to the general public made over the Internet by a political committee..
			3007.Application of limitations on contributions to political committees making only independent
 expendituresSection 315(a)(1) of the Federal Election Campaign Act of 1974 (52 U.S.C. 30116(a)(1)) is amended by striking subparagraph (C) and inserting the following:
				
 (C)to any other political committee (other than a committee described in subparagraph (D)), including to a political committee (or to an account of a political committee) that makes only independent expenditures, in any calendar year which, in the aggregate, exceed $5,000; or.
			
